Citation Nr: 1639092	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-28 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Appellant's countable income exceeds the maximum annual limit for payment of non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1973.  The Veteran died in August 1997.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO.  VA will notify the Appellant if further action is required.


REMAND

According to documentation associated with the Veteran's electronic claims file, at some point immediately prior to August 2010, the Appellant (through her representative) contacted VA in order to request the cessation of her benefits because she was employed.  In August 2010, the RO sent the Appellant a letter acknowledging her request and, therein, requested that she submit verification of her household income and net worth.  The Appellant did not submit any documentation in response to the RO's request.  Consequently, the RO issued a September 2010 administrative decision wherein it discontinued the payment of the Appellant's benefits, effective January 1, 2009.  The Appellant perfected an appeal of this decision to the Board.  

In her October 2012 substantive appeal, the Appellant requested a Board hearing with a Veterans Law Judge.  Therein, and in several prior letters, the Appellant indicated that her mailing address was located on Wellesly Drive in Newport News, Virginia.  This mailing address included an apartment number.  In response to this request, the RO sent the Appellant notice that she had been placed on a list of individuals seeking a Board hearing.   The RO sent this notice to the Appellant using the Wellesley Drive mailing address, but failed to include the apartment number.  Indeed, in correspondence dated throughout this appeal, the RO failed to include the apartment number in the Veteran's Wellesley Drive mailing address.  Significantly, in June 2012, the Appellant sent the RO a letter wherein she informed the RO of this error.  Despite this notice, the RO continued to omit the apartment number from the Appellant's mailing address in correspondence dated thereafter.

According to an internal VA computer system (VACOLS), the Appellant was scheduled for, but failed to appear at, a Board hearing on August 26, 2016.  First, the Board is unable to explain the significant delay in scheduling the Appellant for a hearing.  Second, the Board cannot find any documentation of record demonstrating that the RO notified the Appellant that this hearing was occurring.  Given the RO's repeated failure to use the Appellant's correct mailing address and the inexplicable delay in scheduling a hearing, the Board finds that a remand is required to provide the Appellant a Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO must verify the Appellant's current mailing address and utilize that address in all correspondence.

2.  The RO must then contact the Appellant and request that she choose the type of hearing desired (i.e., Central Office, videoconference, or a Travel Board hearing).  Thereafter, the RO must schedule the Appellant for the type of hearing chosen, to be held at the earliest opportunity available.  38 C.F.R. § 20.704 (2016).  The RO should notify the Appellant of the date, time, and location of the hearing, and associate a copy of this letter with the electronic claims file.  Once she has been afforded the requested Board hearing, or in the event that she withdraws the hearing request or fails to appear, the file must be returned to the Board.  If the Appellant no longer desires a hearing before the Board in this matter, she must promptly notify the RO.  38 C.F.R. § 20.702 (e) (2016).

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

